Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,066,589. This is a statutory double patenting rejection.
The only difference between claim 14 of the ‘589 patent and claim 20 of the current application is that claim 20 of the current application recites a “drilling fluid” rather than a “fluid”. However, since the claims recite otherwise identical compositions, and the application does not provide an additional definition of “drilling fluid” that would further distinguish the composition over that of the ‘589 patent, the slight difference in wording is not sufficient to distinguish the scope of claim 20 of the current application over than of claim 14 of the ‘589 patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/066,589. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 3 of the ‘589 patent disclose a drilling fluid comprising a fluid having the properties recited in claim 13 of the current application, as well as barite, also as recited in claim 13 of the current application. Claims 2 and 4 of the ‘589 patent are analogous to claim 14 of the current application. Including the fluid of claims 1-2 or 3-4 of the ‘589 patent in a drilling fluid meets the limitations of using the fluid recited in claims 15-16 of the current application. Claim 3 of the ‘589 patent further discloses fluids consisting or a mixture of three fractions meeting the limitations of claims 17-18 of the current application. Claims 5 and 14 of the ‘589 patent disclose fluids consisting of mixtures of fractions meeting the limitations of claims 19-20 of the current application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 13, and 17-18 and its dependent claims recite a boiling point in a certain range, but also recite a boiling range. It is therefore unclear whether the boiling point being recited is the initial boiling point, the final boiling point, some intermediate boiling point within the boiling range, or whether the boiling range must fall within the recited temperatures. The examiner recommends that the claims be amended to clarify what is meant by “boiling point”. 
In claim 13 it is not clear what is meant by “in association with” barite. The examiner recommends that “in association with” be amended to read “and further comprising” or similar language.
Claim 15 and its dependent claim 16 recite a method comprising “using” a fluid, but do not positively recite any method steps, for example a step of adding the fluid to a drilling fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto (U.S. PG Pub. No. 2015/0191404).
In paragraph 1 Aalto discloses paraffin fractions obtained from biological raw materials, and therefore containing “biocarbon” in the range recited in claim 1. In the rightmost column of Table 12 (“Test Equipment 1 (285-FBP)”) Aalto discloses an isoparaffinic fraction having a an IBP of 288.9° C and an FBP of 306.8° C, within the ranges recited in claims 1 and 3, and defining a boiling range of 17.9° C, within the range recited in claim 1, a viscosity of 3.682 mm2/s, within the range recited in claim 1, a pour point of -55° C, within the ranges recited in claims 1-2, and a flash point of 145.0° C, also within the range recited in claim 1. In the rightmost column of Table 15, Aalto indicates that this fraction has a naphthenic content within the range recited in claims 1 and 10, and sulfur content within the range recited in claim 11. 
The difference between Aalto and the currently presented claims is that the composition in the rightmost column of Tables 12 and 15 has an isoparaffinic content of 93.7% by weight and an estimated aromatic content of 224 ppm by weight, outside the ranges recited in claims 1 and 9. 
In paragraphs 23 and 25, Aalto discloses that the composition can have an isoparaffinic content of more than 97% or more than 99% of the composition, within the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to prepare the fluids of Aalto to have the claimed isoparaffinic and aromatic content, since Aalto discloses that they are suitable isoparaffinic and aromatic contents for the composition. Claims 1-3 and 9-11 are therefore rendered obvious by Aalto. Additionally, while Aalto does not disclose all the specific method limitations of claims 6-8, it is noted that the claims are in product-by-process format, and since the compositions of Aalto meet the compositional limitations of the claims they are considered to be obtainable from the methods of claims 6-8. Furthermore, since the compositions of Aalto meet the compositional limitations of the claims, they are considered to meet the limitations of claim 12 regarding biodegradability.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pat. No. 7,531,594).
In column 5 lines 35-36 Lin discloses a non-functionalized plasticizer (NFP). In column 5 lines 5-10 Lin discloses that the NFP preferably comprises at least 95% by weight of isoparaffins, or 100% by weight of isoparaffins, within the range recited in claim 1 and implying a naphthenic concentration encompassing or within the ranges recited in claims 1 and 10. In column 6 lines 1-7 and column 7 lines 1-2 Lin discloses 
i) Some of the ranges of Lin overlap or encompass the claimed ranges rather than falling within them.
ii) Lin does not specifically disclose that the NFP is a mixture of two or three fractions. 
With respect to i), see MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 
With respect to ii), Lin discloses in column 6 lines 37-38 that the NFP preferably has an initial boiling point of greater than 220° C, overlapping and encompassing the ranges recited for both fractions of claims 4-5. Since claims 4-5 do not require any discontinuity in the boiling ranges of the two fractions (the initial boiling point of one fraction does not have to be greater than the final boiling point of another fraction), and do not require that the fractions be present in specific ratios, the NFPs of Lin where the initial boiling point is between 220° C and 250° C and the final boiling point is greater than 250° C (as preferred in column 6 line 53), can be considered as mixtures of two or three fractions in accordance with claims 4-5. Claims 4-5 are therefore also rendered obvious by Lin.

Claims 1-3, 6-10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (U.S. PG Pub. No. 2005/0197256).
In paragraphs 26-27 Dunlop discloses a hydrocarbon fraction for the manufacture of a drilling fluid or drilling mud. Dunlop discloses that the fraction may be a mixture of predominantly isoparaffins, having initial and final boiling points within or 
Dunlop does not disclose a specific composition having the isoparaffin and naphthenic contents of claims 1 and 10. However, in paragraph 27, Dunlop discloses that the fraction most preferably has an isoparaffinic content of more than 80%, encompassing the range recited in claim 1, and while the naphthenes content “may” be greater than 5% by weight, the use of “may” indicates that this is optional, noting that there is no upper bound on the isoparaffinic content and claim 6, for example, recites an isoparaffinic content while no claims recite a naphthenic content. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-3, 9-10, and 15-16 are therefore rendered obvious by Dunlop. Additionally, while Dunlop does not disclose all the specific method .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop in view of Mercer (U.S. PG Pub. No. 5,096,883).
The discussion of Dunlop in paragraph 15 above is incorporated here by reference. Dunlop discloses a fraction meeting the limitations of the fluid of claims 13-14, and in paragraphs 30-31 discloses that the fraction can be combined with an ester or n-paraffins to prepare a drilling fluid, noting that the “comprising” language of claim 13 allows for the drilling fluid to contain additional components. Dunlop does not disclose the further inclusion of barite in the drilling fluid.
Mercer discloses a drilling fluid comprising branched chain paraffins. In column 6 lines 21-32 Mercer discloses that the drilling fluids can comprise barite as a weighting agent to increase the density of the drilling fluid. The inclusion of barite in the drilling fluid of Dunlop meets the limitations of claims 13-14.
It would have been obvious to one of ordinary skill in the art to include the barite of Mercer in the drilling fluid of Dunlop, in order to increase the density of the drilling fluid, as taught by Mercer, and since Mercer further teaches that the barite is useful in drilling fluids comprising branched paraffins, such as the isoparaffins of Dunlop.



Allowable Subject Matter
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejections were overcome. Applicant should also take care not to overcome the 112 rejections in a way that gives rise to a statutory double patenting rejection of some or all of claims 17-19 over the claims of the ‘589 patent, noting that the only difference between claims 17-18 of the current application and claim 3 of the ‘589 patent is that claim 3 of the ‘589 patent explicitly requires both the initial and final boiling points to be within the claimed boiling point ranges. Applicant is also reminded that a statutory double patenting rejection, such as that applied to claim 20, cannot be overcome by a terminal disclaimer. 
Lin, as discussed above, discloses fluids consisting of fractions meeting the limitations of the fluid of claims 17-18. However, claims 17-18 depend from claim 13, which require the fluid to be in association with barite. Since Lin discloses the fluid as a non-functionalized plasticizer for articles made from plasticized polyolefin compositions, one of ordinary skill in the art would not have been motivated to include barite, known as a weighting agent for drilling fluids, into the composition. Claim 19 requires a mixture of two fractions having discontinuous boiling ranges, and excludes via “consisting of” language fractions having other boiling ranges. Neither Lin nor Aalto or Mercer disclose or render obvious compositions consisting of the two fractions recited in claim 19. Similarly, while the three fractions of claim 20 have overlapping boiling ranges, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771